            Case 1:20-cv-04909-ALC Document 17 Filed 10/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                10/20/20
SOUTHERN DISTRICT OF NEW YORK

 PEDRO GONZALEZ RODRIGUEZ,

                                   Plaintiff,
                                                                20-cv-4909 (ALC)
                       -against-
                                                                ORDER
 RYAN MCCORMACK and ANFIELD
 INTERIORS INC.,

                                   Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled, all pending

deadlines are ADJOURNED sine die. The parties are directed to file the proposed settlement and

a joint memorandum of law, not to exceed 10 pages, explaining why the proposed settlement is

fair and reasonable and otherwise does not raise any of the concerns cited by the Second Circuit

in its recent decision in Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).

The proposed settlement and accompanying memorandum shall be filed no later than November

19, 2020.

SO ORDERED.

Dated:      October 20, 2020
            New York, New York

                                                              ANDREW L. CARTER, JR.
                                                              United States District Judge
